IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOHN GEBAUER,                           : No. 65 WM 2016
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
WASHINGTON COUNTY COMMON                :
PLEAS COURT,                            :
                                        :
                   Respondent           :


                                   ORDER



PER CURIAM

      AND NOW, this 11th day of August, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and for

Extraordinary Relief is DENIED.